IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL EDWARD                       NOT FINAL UNTIL TIME EXPIRES TO
HOWARTH,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Petitioner,
                                     CASE NO. 1D14-2933
v.

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed March 18, 2015.

Petition for Writ of Certiorari.

Michael Edward Howarth, pro se, Petitioner.

Jennifer Parker, General Counsel, Department of Corrections, and Susan A. Maher,
Assistant Attorney General, Corrections Litigation, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.


RAY, MAKAR, and BILBREY, JJ., CONCUR.